Exhibit 10(qq)

     
 
  Medium-Term Incentive Plan
 
   
 
  Potash Corporation of Saskatchewan Inc.
 
   
 
  Effective for the Performance Cycle January 1, 2009 to December 31, 2011

 



--------------------------------------------------------------------------------



 



Contents

         
SECTION 1—ESTABLISHMENT OF THE PLAN
    1  
1.01 PURPOSE
    1  
1.02 TERM
    1  
SECTION 2—DEFINITIONS
    2  
2.01 AFFILIATE
    2  
2.02 AWARD UNITS
    2  
2.03 BOARD
    2  
2.04 CODE
    2  
2.05 COMMITTEE
    2  
2.06 CORPORATE TSR
    2  
2.07 CORPORATE TSR AWARD UNITS
    3  
2.08 CORPORATION
    3  
2.09 EFFECTIVE DATE
    3  
2.10 ENTITLED EXECUTIVE
    3  
2.11 409A GUIDANCE
    3  
2.12 INDEX
    3  
2.13 INDEX CLOSING PRICE
    3  
2.14 INDEX DIVIDENDS
    4  
2.15 INDEX OPENING PRICE
    4  
2.16 INDEX TSR
    4  
2.17 INDEX TSR AWARD UNITS
    4  
2.18 JUST CAUSE
    5  
2.19 PCS INC. OPENING SHARE PRICE
    5  
2.20 PCS INC. CLOSING SHARE PRICE
    5  
2.21 PCS INC. DIVIDENDS
    5  
2.22 PERFORMANCE CYCLE
    5  
2.23 PERMANENT DISABILITY OR PERMANENTLY DISABLED
    5  

i



--------------------------------------------------------------------------------



 



         
2.24 PLAN
    6  
2.25 RETIREMENT
    6  
2.26 SALARY
    6  
2.27 SEPARATION FROM SERVICE
    6  
2.28 SPECIFIED EMPLOYEE
    6  
2.29 TARGET PERCENTAGE
    6  
2.30 TIER GROUP
    7  
2.31 U.S. EXECUTIVE
    7  
2.32 VESTED PERCENTAGE
    7  
SECTION 3—PARTICIPATION
    8  
3.01 INITIAL PARTICIPATION
    8  
3.02 CONTINUED PARTICIPATION
    8  
SECTION 4—ALLOCATION OF AWARD UNITS
    9  
4.01 ALLOCATION
    9  
4.02 PROMOTION TO NEW TIER GROUP OR OTHER PROMOTION
    9  
4.03 CORPORATE TSR AWARD UNITS AND INDEX TSR AWARD UNITS
    9  
4.04 TARGET PERCENTAGE
    10  
SECTION 5—VESTING OF AWARD UNITS
    11  
5.01 VESTED PERCENTAGES
    11  
SECTION 6—REDEMPTION OF AWARD UNITS
    12  
6.01 REDEMPTION DATE
    12  
6.02 VALUE OF AWARD UNITS
    13  
6.03 EARLY REDEMPTION DATE
    14  
SECTION 7—ADMINISTRATION OF THE PLAN
    15  
7.01 POWERS OF THE COMMITTEE
    15  
7.02 NOTIFICATION TO ENTITLED EXECUTIVES
    15  
7.03 CALCULATION OF AWARD PAYMENTS
    15  
7.04 DELEGATION OF DUTIES
    15  
7.05 RECOUPMENT POLICY
    15  
7.06 SECTION 409A
    15  
SECTION 8—GENERAL PROVISIONS
    17  
8.01 ASSIGNMENT OR ALIENATION
    17  
8.02 AMENDMENT OR TERMINATION
    17  

ii



--------------------------------------------------------------------------------



 



         
8.03 NO ENLARGEMENT OF CONTRACTUAL RIGHTS
    17  
8.04 WITHHOLDING OF TAXES
    17  
8.05 BINDING ON SUCCESSORS
    17  
8.06 CURRENCY
    17  
8.07 CERTAIN ADJUSTMENTS
    18  
8.08 GOVERNING LAW
    18  

iii



--------------------------------------------------------------------------------



 



Section 1—Establishment of the Plan

1.01   Purpose       This Medium-Term Incentive Plan is established for the
purpose of:

  (a)   providing competitive compensation for Entitled Executives;     (b)  
rewarding Entitled Executives for improving Total Shareholder Return;     (c)  
rewarding Entitled Executives for attaining a Total Shareholder Return that is
in excess of the increase in the DAXglobal Agribusiness Index;     (d)  
rewarding Entitled Executives for their efforts and contributions to the
achievement of the long-term success of the business interests of the
Corporation;     (e)   aligning the interests of Entitled Executives more
closely with the shareholders of the Corporation; and,     (f)   enhancing the
ability of the Corporation to recruit and retain high potential, high value
executives.

1.02   Term       Subject to Section 8.02 Amendment or Termination, this Plan
shall be effective for the Performance Cycle January 1, 2009 to December 31,
2011.

1



--------------------------------------------------------------------------------



 



Section 2—Definitions

2.01   Affiliate       “Affiliate” means, for purposes of compliance with the
409A Guidance, an entity whose employees, together with the employees of the
Corporation are required, in accordance with Code Section 414(b) or (c) to be
treated as employed by a single employer, except that for purposes of
determining whether a Separation from Service from the Corporation has occurred,
in applying Code Section 1563(a)(1), (2), and (3) for purposes of Code Section
414(b) or in applying Treas. Reg. Section 1.414(c)-2 for purposes of Code
Section 414(c), the language “at least 50 percent” shall be used instead of the
language “at least 80 percent” each place it appears in such Code and
Regulations sections.

2.02   Award Units       “Award Units” means, in respect of an Entitled
Executive, the units allocated pursuant to Section 4 Allocation of Award Units.
  2.03   Board       “Board” means the Board of Directors of PCS Inc.   2.04  
Code       “Code” means the Internal Revenue Code of 1986, as amended.   2.05  
Committee       “Committee” means the Compensation Committee of the Board.  
2.06   Corporate TSR       “Corporate TSR” means the total shareholder return of
PCS Inc. in the Performance Cycle, expressed as a percentage, and determined as
follows:

  (i)   PCS Inc. Closing Share Price         MINUS         PCS Inc. Opening
Share Price         PLUS

2



--------------------------------------------------------------------------------



 



      PCS Inc. Dividends         DIVIDED BY     (ii)   PCS Inc. Opening Share
Price         MULTIPLIED BY     (iii)   100

2.07   Corporate TSR Award Units       “Corporate TSR Award Units” means, in
respect of an Entitled Executive, one half of the Award Units allocated to the
Entitled Executive pursuant to Section 4 Allocation of Award Units.   2.08  
Corporation       “Corporation” means Potash Corporation of Saskatchewan Inc.
and its direct and indirect subsidiaries.   2.09   Effective Date      
“Effective Date” means January 1, 2009.   2.10   Entitled Executive      
“Entitled Executive” means an executive employee of the Corporation who is
recommended by the CEO and approved by the Committee to participate in this
Plan.   2.11   409A Guidance       “409A Guidance” means Code Section 409A and
the IRS guidance issued thereunder.   2.12   Index       “Index” means the
DAXglobal Agribusiness Index (DXAG).   2.13   Index Closing Price       “Index
Closing Price” means the average closing value of the Index, as reported by the
Deutsche Börse Group, for the last 30 trading days of the Performance Cycle or,
in the case of an Entitled Executive for whom an early redemption date applies
pursuant to paragraph (a) of Section 6.03 Early Redemption Date, the above
reference to “the last 30 trading days of the Performance Cycle” shall be
substituted by “the last 30 trading days up to the date of the Entitled
Executive’s retirement, disability, death or involuntary termination, as the
case may be”.

3



--------------------------------------------------------------------------------



 



2.14   Index Dividends       “Index Dividends” means a cumulative amount derived
from the return on dividends paid and reinvested by the companies in the Index,
during the Performance Cycle or, in the case of an Entitled Executive for whom
an early redemption date applies pursuant to paragraph (a) of Section 6.03 Early
Redemption Date, a cumulative amount derived from the return on dividends paid
and reinvested by the companies in the Index, during the Performance Cycle up to
the date of the Entitled Executive’s retirement, disability, death or
involuntary termination, as the case may be.   2.15   Index Opening Price      
“Index Opening Price” means the average closing value of the Index, as reported
by the Deutsche Börse Group, for the last thirty trading days of 2008. Such
value has been determined as U.S. $259.38.   2.16   Index TSR       “Index TSR”
means the total shareholder return of the Index in the Performance Cycle,
expressed as a percentage, and determined as follows:

  (i)   Index Closing Price         MINUS         Index Opening Price        
PLUS         Index Dividends         DIVIDED BY     (ii)   Index Opening Price  
      MULTIPLIED BY     (iii)   100

2.17   Index TSR Award Units       “Index TSR Award Units” means, in respect of
an Entitled Executive, one half of the Award Units allocated to the Entitled
Executive pursuant to Section 4 Allocation of Award Units.

4



--------------------------------------------------------------------------------



 



2.18   Just Cause       “Just Cause” has such meaning as determined by the
Committee from time to time, consistent with the regular policies of the
Corporation.   2.19   PCS Inc. Opening Share Price       “PCS Inc. Opening Share
Price” means the average closing price of the common stock of PCS Inc. as
reported on the New York Stock Exchange, for the last thirty trading days of
2008. Such price has been determined as U.S. $64.936.   2.20   PCS Inc. Closing
Share Price       “PCS Inc. Closing Share Price” means the average closing price
of the common stock of PCS Inc. as reported on the New York Stock Exchange, for
the last 30 trading days of the Performance Cycle or, in the case of an Entitled
Executive for whom an early redemption date applies pursuant to paragraph (a) of
Section 6.03 Early Redemption Date, the above reference to “the last 30 trading
days of the Performance Cycle” shall be substituted by “the last 30 trading days
up to the date of the Entitled Executive’s retirement, disability, death or
involuntary termination, as the case may be”.   2.21   PCS Inc. Dividends      
“PCS Inc. Dividends” means the cumulative amount of dividends paid by PCS Inc.
on a common share of PCS Inc. during the Performance Cycle or, in the case of an
Entitled Executive for whom an early redemption date applies pursuant to
paragraph (a) of Section 6.03 Early Redemption Date, the cumulative amount of
dividends paid by PCS Inc. on a common share of PCS Inc. during the Performance
Cycle up to the date of the Entitled Executive’s retirement, disability, death
or involuntary termination, as the case may be.”   2.22   Performance Cycle    
  “Performance Cycle” means January 1, 2009 to December 31, 2011 inclusive.  
2.23   Permanent Disability or Permanently Disabled       “Permanent Disability”
or “Permanently Disabled” means the permanent incapacity of an Entitled
Executive, as determined in accordance with the disability plan to which the
Entitled Executive is eligible to belong. With respect to a U.S. Executive,
“Permanent Disability” or “Permanently Disabled” means that a U.S. Executive is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than
12 months. A U.S. Executive will be deemed disabled if determined to be disabled
in accordance with a disability insurance program maintained by the Corporation,
to the extent the determination of Permanent Disability under such program is
consistent with this Section and the 409A Guidance.

5



--------------------------------------------------------------------------------



 



2.24   Plan       “Plan” means this Medium-Term Incentive Plan, as amended from
time to time.   2.25   Retirement       “Retirement” means, with respect to a
U.S. Executive, the U.S. Executive’s Separation from Service after attaining age
55 and completing 5 years of service. Retirement with respect to any Entitled
Executive who is not a U.S. Executive shall be determined in accordance with the
general policies of the Corporation. Whenever a lower-case term “retirement” is
used herein, such term with respect to a U.S. Executive shall have the meaning
set forth in this Section.   2.26   Salary       “Salary” means, in respect of
an Entitled Executive, the Entitled Executive’s annual base salary in effect as
of the date the Entitled Executive commenced participation in the Plan. However,
if the Entitled Executive is promoted into a new Tier Group during the
Performance Cycle or if the annual base salary of the Entitled Executive is
significantly adjusted during the Performance Cycle as a result of a promotion,
“Salary” for purposes of Section 4.02 Promotion to a New Tier Group or Other
Promotion shall be the annual base salary in effect as of the date the Entitled
Executive was promoted into a new Tier Group or otherwise promoted.   2.27  
Separation from Service       “Separation from Service” means any termination of
a U.S. Executive’s employment with the Corporation and all Affiliates for any
reason; provided, however, that no Separation from Service is deemed to occur
while the U.S. Executive is on military leave, sick leave or other bona fide
leave of absence that does not exceed six (6) months, or if longer, the period
during which the U.S. Executive’s right to reemployment with the Corporation or
Affiliates is provided either by statute or by contract. Whether the U.S.
Executive has incurred a Separation from Service shall be determined in
accordance with the 409A Guidance.   2.28   Specified Employee       “Specified
Employee” means a U.S. Executive who is identified as a “specified employee”
within the meaning of the 409A Guidance and as determined in accordance with the
identification methodology established by the Committee from time to time.  
2.29   Target Percentage       “Target Percentage” means the target percentage
applicable to an Entitled Executive according to the Tier Group in which the
Entitled Executive participates, as described in Section 4.04 Target Percentage.

6



--------------------------------------------------------------------------------



 



2.30   Tier Group       “Tier Group” means, in respect of an Entitled Executive,
the Tier Group in which the Entitled Executive participates, for purposes of
this Plan, as described in Section 4.04 (Target Percentage).   2.31   U.S.
Executive       “U.S. Executive” means an Entitled Executive who is subject to
U.S. income tax.   2.32   Vested Percentage       “Vested Percentage” means the
vested percentage of an Entitled Executive’s Corporate TSR Units and Index TSR
Units, as the case may be, as described in Section 5 Vesting of Award Units.

7



--------------------------------------------------------------------------------



 



Section 3—Participation

3.01   Initial Participation       Participation in the Plan is limited to
Entitled Executives.       Each Entitled Executive shall participate in the Plan
as of the first day of the Performance Cycle, or on the date on which the
Entitled Executive becomes an Entitled Executive, if later.   3.02   Continued
Participation       Each Entitled Executive shall continue participation in the
Plan throughout the Performance Cycle, or until the Entitled Executive’s
employment terminates for any reason, the Entitled Executive becomes Permanently
Disabled, or upon the Entitled Executive no longer being designated as an
Entitled Executive as recommended by the CEO and approved by the Committee,
whichever first occurs.

8



--------------------------------------------------------------------------------



 



Section 4—Allocation of Award Units

4.01   Allocation       Each person who is an Entitled Executive as of the
Effective Date or who becomes an Entitled Executive during the Performance Cycle
but after the Effective Date shall be allocated Award Units. The number of Award
Units shall be equal to:

  (a)   the Entitled Executive’s Salary as of the Effective Date or the date the
Entitled Executive commences participation in the Plan, whichever is later      
  MULTIPLIED BY     (b)   the number of years and completed months (expressed as
fractions of a year, to two decimal places) from the Effective Date or the date
the Entitled Executive commences participation in the Plan, whichever is later,
to the end of the Performance Cycle         MULTIPLIED BY     (c)   the Target
Percentage applicable to the Entitled Executive, as described in Section 4.04
below         DIVIDED BY     (d)   the PCS Inc. Opening Share Price

4.02   Promotion to New Tier Group or Other Promotion       In the event an
Entitled Executive is promoted to a new Tier Group during the Performance Cycle
or if the Salary of the Entitled Executive is significantly adjusted during the
Performance Cycle as a result of a promotion, additional Award Units shall be
allocated to the Entitled Executive reflecting the incremental effect of the
Entitled Executive’s participation in the new Tier Group or new Salary, as the
case may be, from the date such changes occurred to the end of the Performance
Cycle.   4.03   Corporate TSR Award Units and Index TSR Award Units       One
half the Award Units allocated pursuant to Sections 4.01 and 4.02 above shall be
Corporate TSR Award Units and one half shall be Index TSR Award Units.

9



--------------------------------------------------------------------------------



 



4.04   Target Percentage       The Target Percentage applicable to an Entitled
Executive for purposes of this Plan shall be determined by the Tier Group in
which the Entitled Executive participates, as follows:

              Tier Group   Positions   Target Percentage
1
  Corporation President and Chief Executive Officer     70 %
 
           
2
  Executive Vice President and Chief Operating Officer; Executive Vice President
and Chief Financial Officer     45 %
 
           
3
  Selected Corporate Senior Vice Presidents (Administration; General Counsel);
and Subsidiary Presidents (Potash; Phosphate and Nitrogen; Sales)     40 %
 
           
4
  Selected Senior Vice Presidents (IT; Projects and Technical Services,
Fertilizer); Corporate Vice Presidents; Selected Subsidiary Vice Presidents    
30 %
 
           
5
  Selected Subsidiary Vice Presidents
Selected Corporate Executive Employees
Selected Operations General Managers     25 %
 
           
6
  Selected Operations General Managers
Selected Subsidiary Vice Presidents
Selected Senior Directors     20 %

10



--------------------------------------------------------------------------------



 



Section 5—Vesting of Award Units

5.01   Vested Percentages       The following Vested Percentages shall be used
to determine the redemption of an Entitled Executive’s Corporate TSR Award Units
and Index TSR Award Units pursuant to paragraphs (a) and (b) respectively of
Section 6.02 Value of Award Units.

  (a)   Corporate TSR Vested Percentage

              Corporate TSR Corporate TSR   Vested Percentage
5% or less
    0 %
25%
    50 %
50%
    100 %
60%
    125 %
75% or more
    150 %

  (b)   Index TSR Vested Percentage

          Corporate TSR   Index TSR as % of Index TSR   Vested Percentage
Less than 100%
    0 %
100%
    50 %
130%
    100 %
145% or more
    150 %

  All Corporate TSR and Corporate TSR as percentage of Index TSR performances
between the percentages in the above tables will be interpolated in the manner
adopted by the Corporation from time to time.

11



--------------------------------------------------------------------------------



 



Section 6—Redemption of Award Units

6.01   Redemption Date       Subject to the provisions of Section 6.03 below,
the Award Units of each Entitled Executive shall be redeemed and paid out by the
Corporation in a lump sum cash payment.

  (a)   All Entitled Executives Other than U.S. Executives

    This payment to all Entitled Executives other than U.S. Executives shall
occur as soon as practicable following the end of the Performance Cycle, or
following the date of the Entitled Executive’s retirement, permanent disability,
death or involuntary termination, if applicable, within ninety (90) days after
the end of the year in which such Award Units first become payable.

  (b)   U.S. Executives

    Payment to a U.S. Executive shall occur as provided in this Section 6.01(b):

  (i)   If a U.S. Executive is employed by the Corporation of an Affiliate on
the last day of the Performance Cycle, payment shall occur within ninety
(90) days after the end of the Performance Cycle.     (ii)   Except as provided
in (iii) below, if a U.S. Executive Retires, dies or is involuntarily terminated
before the last day of the Performance Cycle, payment to such U.S. Executive
shall be made within ninety (90) days after the date on which the U.S. Executive
Retires, dies or is involuntarily terminated; provided, however, that in no
event will the U.S. Executive have a right to designate the taxable year of the
payment.     (iii)   If on the date of a U.S. Executive’s Retirement or
involuntary termination the U.S. Executive is a Specified Employee, payment
following such Retirement or involuntary termination will be made on the date
that is six months after the date of the U.S. Executive’s Retirement, adjusted
for interest at a rate to be determined by the Committee; provided, however,
that if the U.S. Executive dies before such date, payment to the U.S.
Executive’s beneficiary will be made in accordance with the provisions relating
to payment upon death set forth in paragraph (ii) above.



12



--------------------------------------------------------------------------------



 



6.02   Value of Award Units       The value of an Entitled Executive’s Award
Units shall be equal to the sum of the values of the Entitled Executive’s
Corporate TSR Award Units and Index TSR Award Units, as follows:

  (a)   Corporate TSR Award Units         The value of an Entitled Executive’s
Corporate TSR Award Units shall be equal to:

  (i)   the number of Corporate TSR Award Units granted to the Entitled
Executive, subject to the reduction or forfeiture of units described in Section
6.03, if applicable         MULTIPLIED BY     (ii)   the Corporate TSR Vested
Percentage         MULTIPLIED BY     (iii)   PCS Inc. Closing Share Price,
subject, however, to a maximum value of three times the PCS Inc. Opening Share
Price

  (b)   Index TSR Award Units         The values of an Entitled Executive’s
Index TSR Award Units shall be equal to:

  (i)   the number of Index TSR Award Units granted to the Entitled Executive,
subject to the reduction or forfeiture of units described in Section 6.03, if
applicable         MULTIPLIED BY     (ii)   the Index TSR Vested Percentage    
    MULTIPLIED BY     (iii)   the PCS Inc. Closing Share Price, subject,
however, to a maximum value of three times the PCS Inc. Opening Share Price

13



--------------------------------------------------------------------------------



 



6.03   Early Redemption Date

  (a)   Retirement, Permanent Disability, Death or Involuntary Termination
Without Just Cause         In the event an Entitled Executive retires, becomes
Permanently Disabled or dies prior to the end of the Performance Cycle or in the
event the Entitled Executive’s employment is involuntarily terminated by the
Corporation without Just Cause, the number of Award Units allocated to the
Entitled Executive pursuant to Section 4 Allocation of Award Units shall be
reduced such that the calculation of years and completed months of participation
as described in paragraph (b) of Section 4.01 Allocation shall end as of the
date of the Entitled Executive’s retirement, Permanent Disability, death or
involuntary termination, as the case may be.         One half the Award Units
reduced shall be Corporate TSR Award Units and one half shall be Index TSR Award
Units.         An Entitled Executive shall be required to provide at least
30 days prior written notice of retirement to the Corporation. In the event an
Entitled Executive provides less than 30 days prior written notice of
retirement, the value of award units calculation per Section 6.02 shall be
performed as of the Entitled Executive’s retirement date and the date that is
30 days following the date the Entitled Executive provided written notice of
retirement to the Corporation, and the Corporation shall provide the lower
valued award to the Entitled Executive as determined by such two calculations.  
  (b)   Voluntary Termination or Involuntary Termination With Just Cause        
In the event an Entitled Executive voluntarily terminates employment prior to
the end of the Performance Cycle or in the event the Entitled Executive’s
employment is involuntarily terminated by the Corporation with Just Cause, the
allocation of Award Units to the Entitled Executive pursuant to Section 4
Allocation of Award Units shall be forfeited as of the date of such termination
of employment and the Entitled Executive shall not be entitled to any payment
under this Plan.

14



--------------------------------------------------------------------------------



 



Section 7—Administration of the Plan

7.01   Powers of the Committee       The Committee shall have the discretionary
power and authority to determine who shall be Entitled Executives, approve
Target Percentages and generally administer the Plan. The Committee shall
conclusively interpret the provisions of this Plan and decide all questions of
fact arising in the application thereof.   7.02   Notification to Entitled
Executives       The Corporation will prepare a written notice to each Entitled
Executive specifying his or her Target Percentage, the number of Award Units
allocated and the terms of the Plan.   7.03   Calculation of Award Payments    
  Management of the Corporation shall provide a report to the Committee within
30 days of the end of the Performance Cycle showing the calculations for
determining award payments including the calculation of the Corporate TSR and
Index TSR. Such calculations shall be subject to the review and confirmation of
the Committee.   7.04   Delegation of Duties       The Committee and/or the
Board may delegate to any director or directors or any officer or officers of
the Corporation such administrative duties and powers as it may see fit with
respect to the Plan.   7.05   Recoupment Policy       Any Award paid or payable
under this Plan shall be subject to the terms and conditions of the
Corporation’s Policy on Recoupment of Unearned Compensation (as previously
adopted and, from time to time, amended by the Board) a copy of which shall be
distributed to each Entitled Executive upon eligibility to participate in this
Plan.   7.06   Section 409A       It is intended that the Plan comply with the
409A Guidance to prevent the inclusion in gross income of any amount available
to a U.S. Executive hereunder in a taxable year that is prior to the taxable
year or years in which such amounts would otherwise be actually distributed or
made available to the U.S. Executive. All provisions in the Plan shall be
interpreted in a manner consistent with the 409A Guidance. Notwithstanding the
foregoing, the Corporation

15



--------------------------------------------------------------------------------



 



    does not guarantee, nor shall indemnify for, any tax consequences of any
Entitled Executive’s entitlement to or receipt of payments under the Plan, and
each Entitled Executive shall be solely responsible for payment of any tax
obligations incurred in connection with the benefits provided under the Plan.

16



--------------------------------------------------------------------------------



 



Section 8—General Provisions

8.01   Assignment or Alienation       Except as required by applicable laws, the
right of an Entitled Executive to Award Units under this plan shall not be given
as security, be subject to transfer, anticipation, commutation, alienation,
sale, assignment, encumbrance, charge, pledge, or hypothecation, or be subject
to execution, attachment, levy or similar process or assignment by operation of
law, and any attempt to effect any such action will be null and void and of no
effect.   8.02   Amendment or Termination       This Plan may be amended in
whole or in part from time to time or terminated by the Corporation. Any
amendment or termination will be binding on the Corporation, Entitled Executives
and their respective beneficiaries. Notice of termination or amendment will be
provided to Entitled Executives and in the case of deceased Entitled Executives,
their respective beneficiaries. However, no amendment or termination of any
provision of this Plan shall directly or indirectly deprive any Entitled
Executive or beneficiary of all or any portion of Award Units allocated to the
date of the amendment or termination.   8.03   No Enlargement of Contractual
Rights       This Plan shall not give any Entitled Executive the right to be
retained in the service of the Corporation nor will it interfere with the right
of the Corporation to terminate the employment of the Entitled Executive.
Participation in this Plan will not give any Entitled Executive any right or
claim to any benefit, except to the extent provided in this Plan.   8.04  
Withholding of Taxes       The Corporation will withhold all applicable taxes
from any amounts paid pursuant to this Plan.   8.05   Binding on Successors    
  This Plan will be binding on any successor or successors of the Corporation
whether by merger, consolidation or otherwise.   8.06   Currency       The Award
Units redeemed pursuant to this Plan will be paid in the same currency as the
Entitled Executive receives his or her Salary. If the Salary of an Entitled
Executive is paid in

17



--------------------------------------------------------------------------------



 



    more than one currency during a Performance Cycle, the currency of his or
her Award Payment for that Performance Cycle shall be determined by the Senior
Vice-President, Administration.   8.07   Certain Adjustments       In the event
that, at any time during the Performance Cycle, there is any variation in the
common shares of PCS Inc. or of any corporation within the Index by reason of
(i) a stock split, reverse of stock split, stock dividend or other increase or
decrease in the number of outstanding common shares, (ii) a merger,
consolidation, recapitalization, amalgamation, plan of arrangement or similar
statutory or corporate transaction or (iii) other event that the Committee
determines, such as a sale of all or substantially all of any such corporation’s
assets, the Committee shall make such adjustments to the Index Opening Price,
PCS Inc. Opening Share Price, Index Closing Price or PCS Inc. Closing Share
Price or to the calculation of the Corporate TSR or Index TSR with respect to
such corporation and, in the case of any such event affecting the common shares
of PCS Inc. the number of then outstanding Award Units as it deems necessary or
appropriate to reflect such event.   8.08   Governing Law       This Plan shall
be governed by the laws of the Province of Saskatchewan. Section headings are
for convenience only and shall not be considered provisions of the Plan. Words
in the singular shall included the plural, and vice versa, unless qualified by
the context.

         
Dated effective
  January 1, 2009    
 
 
 
    /s/ John W. Estey           John Estey     Compensation Committee Chair    
/s/ Barbara Jane Irwin           Barbara Jane Irwin     Senior Vice President
Administration    

18